Citation Nr: 0319505	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-08 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 RO rating decision which in 
pertinent part, denied service connection for malaria and for 
Hepatitis C.  In February 2002 the veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge. 


REMAND

The veteran contends he currently has residuals from malaria, 
which was reportedly incurred in service. He also contends 
that his Hepatitis C was incurred in service.

At a hearing in February 2002 the veteran indicated that he 
had recently received treatment at the Anniston VA Clinic 
related to his malaria and his Hepatitis C and that he was 
going to be referred to the Birmingham VA Medical Center for 
treatment for his Hepatitis C.  The record reflects that VA 
treatment records have been received from the Birmingham VA 
Medical Center, but only dated to September 2000.  
Accordingly, the RO should attempt to obtain complete and 
current VA treatment records for the veteran, pertaining to 
any treatment he may have received related to malaria or 
Hepatitis C.

The veteran contends that he was treated for malaria in 
service.  He also contends, however, that service medical 
records pertaining to this treatment for malaria are missing.  
The available service medical records show a notation that 
"somewhere in the process lost his health record".  It is 
unclear whether there may be additional service medical 
records for the veteran.  In a May 1998 report of contact, 
the RO indicated that the veteran's file had been "retired 
to RPC" and that the RO would call and make the requested 
copies.  There are however, no copies of service medical 
records in the claims file; the only service medical records 
are the original ones, associated with the file in 1975.  The 
RO should therefore clarify whether there are any additional 
service medical records at the "RPC".  The RO should also 
attempt to obtain morning reports pertaining to the periods

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain complete and 
current treatment records for the 
veteran, pertaining to treatment for 
malaria or Hepatitis C, from the Anniston 
VA Clinic and the Birmingham VA Medical 
Center, from September 2000 to the 
present.  

2.  The RO should clarify whether there 
are any additional service medical 
records at the "RPC", and if so, such 
records should be obtained and associated 
with the claims folder.

3.  The RO should ask the veteran to 
identify the specific dates (month and 
year) he was hospitalized for malaria in 
service.  If such information is provided 
by the veteran, the RO should attempt to 
obtain morning reports pertaining to 
those periods.

4.  The RO should assure that there has 
been compliance with the notice and duty 
to assist requirements of the Veterans 
Claims Assistance Act of 2000 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159).  If necessary, the RO should 
send a letter to the veteran advising him 
of these changes in the law.

5  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case, which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


